Allowable Subject Matter
Claims 1, 3-7, 9-13, and 15 are allowable because the features associated with “calculating a content importance rating of received video content to be played out during a prediction time window wherein a pre-set playout time for received advertisement content is reached, the prediction time window following the pre-set playout time,” overcome the prior art of record.  For instance, references such as Grant (US 2020/0107055), Miyazaki (US 2010/0281497), and Akafuji (JP 2017/188841) teach the ability to postpone advertisement playout.  However, the prior art of record cannot be reasonably combined in order to teach the claimed features, especially with regard to calculating the importance rating based on when a pre-set playout time for receiving advertisement content is reached.
Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/ALEXANDER GEE/
Primary Examiner, Art Unit 2425